DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 28 January 2020 are approved by the examiner. It is noted that the drawings are colored. Applicants are reminded that colored drawings require a petition to be entered.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/27/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du (NPL).
	Claim 1: Du discloses a graphene functionalized with imidazo[4,5]pyrazine moieties – which meets the claimed pyrazine skeleton and the CN group limitations (abs, Fig 1 with accompanying text).
	Claim 2: Du discloses a structure under 100 nm (Fig 3 with accompanying text).
	Claims 3 and 4: Regarding the claimed properties, if a prior art reference teaches the substantially identical structure, it would be reasonable that the same function and/property would be imparted or exhibited.  See MPEP 2112.01. Here, Du discloses a similar graphene functionalized with a group with pyrazine and CN.
Claim 6: It is noted that the phrase “used for a broadband optical sensor” in claim 6 is construed as an intended use and therefore the structure taught by the Du reference only need to be capable of being a preform for being used as a sensor. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). It is the examiner's position that the intended use does not state any distinct definition of the claimed invention's limitations. Further, the purpose or intended use, i.e. for use as a sensor, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention; thus, the prior art structure - which is a composition identical to that set forth in the present claims - is capable of performing the recited purpose or intended use.  The examiner notes that the claimed intended use is well known (see Zhang for graphene broadband optical device – abs, ¶1-5 and 31-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Surendranath.
Claims 1 and 5: Surendranath discloses a composition with graphene with a plurality of moieties represented by formula 

    PNG
    media_image1.png
    74
    259
    media_image1.png
    Greyscale
 (Claim 1).
Further, Surendranath discloses the pyrazine bonded to graphene via a and b and various substituents such as aryl containing cyano and/or bromine group – thus meeting the π conjugated system (claims 1-9, ¶161). The Surendranath reference discloses the claimed invention with the feature of bromine and/or cyano substituents but does not disclose the composition with the claimed elements with enough specificity to anticipate the claimed invention. Nevertheless, given that the Surendranath reference discloses the component of CN and/or Br, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught substituents since the Surendranath reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success with the benefit gain of modulating and tuning the conductive, dispersion and chemical behavior of the composition as motivated by Surendranath (¶2, 8 and examples). It is also noted that the fact that many components are disclosed would not have made any of them, such as the CN and Br substituents, less obvious. See Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Lemin, 332 F.2d 839, 841 (CCPA 1964).
	Claim 2: Surendranath discloses graphene quantum dots – which are less than 100 nm (claim 10).
	Claims 3 and 4: Regarding the claimed property, if a prior art reference teaches the substantially identical structure, it would be reasonable that the same function and/property would be imparted or exhibited.  See MPEP 2112.01. Here, Surendranath discloses a similar graphene functionalized with a group with pyrazine and CN/Br.
Claim 6: It is noted that the phrase “used for a broadband optical sensor” in claim 6 is construed as an intended use and therefore the structure taught by the Du reference only need to be capable of being a preform for being used as a sensor. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). It is the examiner's position that the intended use does not state any distinct definition of the claimed invention's limitations. Further, the purpose or intended use, i.e. for use as a sensor, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention; thus, the prior art structure - which is a composition identical to that set forth in the present claims - is capable of performing the recited purpose or intended use.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Duvall.
Claims 1 and 5: Duvall discloses a functionalized graphene (I) and (II) with a π conjugated system

    PNG
    media_image2.png
    70
    245
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    76
    232
    media_image3.png
    Greyscale
 (abs, claims and pp 7 and 8).
Further, Duvall discloses the pyrazine bonded to graphene and various substituents such as aryl containing CN and/or Br groups on the S or Q variables (Table 6 with accompanying text and pp 26/8-14). The Duvall reference discloses the claimed invention with the pyrazine, aryl, bromine and/or cyano components but does not disclose the composition with the claimed elements with enough specificity to anticipate the claimed invention. Nevertheless, given that the Duvall reference discloses each of the claimed components, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught substituents since the Duvall reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success with the benefit gain of modulating and tuning the conductive, dispersion and optical behavior of the composition as motivated by Duvall (pp 1-6, examples and claims 1 and 36). It is also noted that the fact that many components are disclosed would not have made any of them, such as the pyrazine, CN and Br substituents, less obvious. See Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Lemin, 332 F.2d 839, 841 (CCPA 1964).
	Claim 2: Duvall discloses a crystal size of 4.5 nm (Figs 12 and 16 with accompanying text).
	Claims 3 and 4: Regarding the claimed property, if a prior art reference teaches the substantially identical structure, it would be reasonable that the same function and/property would be imparted or exhibited.  See MPEP 2112.01. Here, Duvall discloses a similar graphene functionalized with a group with pyrazine and CN/Br and a desired band gap of less than 0.5 eV (pp 6).
Claim 6: It is noted that the phrase “used for a broadband optical sensor” in claim 6 is construed as an intended use and therefore the structure taught by the Du reference only need to be capable of being a preform for being used as a sensor. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). It is the examiner's position that the intended use does not state any distinct definition of the claimed invention's limitations. Further, the purpose or intended use, i.e. for use as a sensor, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention; thus, the prior art structure - which is a composition identical to that set forth in the present claims - is capable of performing the recited purpose or intended use.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI V NGUYEN/Primary Examiner, Art Unit 1764